REVISED 12/15

UNITED STATES BANKRUPTCY COURT
DISTRICT OF MINNESOTA

Donovan Hanson
In re: Case No, 20-40514

Debtor(s).
SIGNATURE DECLARATION

  
 
 
   

|] PETITION, SCHEDULES & STATEMENTS

|_| CHAPTER 13 PLAN

|_| VOLUNTARY CONVERSION, SCHEDULES & STATEMENTS
_| AMENDMENT TO PETITION, SCHEDULES & STATEMENTS
MODIFIED CHAPTER 13 PLAN

|_} OTHER: PLEASE DESCRIBE:

 

| [We], the undersigned debtor(s) or authorized representative of the debtor, make the following declarations
under penalty of perjury:

1. The information | have given my attorney for the electronically filed petition, statements, schedules,
amendments, and/or chapter 13 plan, as indicated above, is true and correct;

2 The Social Security Number or Tax Identification Number | have given to my attorney for entry into
the court's Case Management/Electronic Case Filing (CM/ECF) system as a part of the electronic
commencement of the above-referenced case is true and correct;

3. {individual debtors only] If no Social Security Number was provided as described in paragraph 2
above, it is because | do not have a Social Security Number;

4 | consent to my attorney electronically filing with the United States Bankruptcy Court my petition,
statements and schedules, amendments, and/or chapter 13 plan, as indicated above, together with
a scanned image of this Signature Declaration;

5, My electronic signature contained on the documents filed with the Bankruptcy Court has the same
effect as if it were my original signature on those documents; and

 

 

 

 

6. {corporate and partnership debtors only] | have been authorized to file this petition on behalf of
the debtor.
Date: S /¢ o f 62 &. 2O
iO ¢ a A / : ;

xz fn oy = i X

Signature of Debtor 1 or Authorized Signature of Debtor 2

Representative

—D CR EVER [ha 2 Ub Printed Name of Debtor 2

 

Printed name of Debtor 1 or Authorized
Representative
TCF NATIONAL BANK PAGE 1 OF 3
1405 XENIUM LN N aru STATEMENT DATE
PLYMOUTH MN 55441 04-22-20

 

 

 

 

 

9442058171
STATEMENT 2
2 79 99
ANDREA VICTORIA HANSON
OR DONOVAN LEE HANSON
516 2ND ST S
MONTROSE MN 55363-5447
ACHIEVE FINANACIAL WELLNESS
ENROLL IN DIGITAL BANKING
TO GET THE TOOLS TO BUILD HEALTHY HABITS:
SAFE, EASY-TO-USE MOBILE APP
QUICK GLANCE
CUSTOM ALERTS
BUDGET AND PLANNING TOOLS
TCE AFFINITY CHECKING STATEMENT PERIOD 03-24-20 THROUGH 04-22-20
ACCOUNT NUMBER 9442058171
YOU HAVE OPTED-IN TO TCF'S AUTHORIZATION AND PAYMENT OF OVERDRAFTS ON YOUR ATM AND EVERYDAY DEBIT
CARD TRANSACTIONS. YOU HAVE OPTED-IN TO TCF'S PAYMENT OF OVERDRAFTS DUE TO CHECKS, ELECTRONIC
TRANSACTIONS, AND TRANSFERS. SEE THE REVERSE SIDE FOR MORE INFORMATION.
ACCOUNT SUMMARY BALANCE 03-23-20 CHECKS /WITHDRAWALS DEPOSITS/ADDITIONS BALANCE 04-22-20
1,388.82 8,003.56 7,501.76 887.02
INTEREST EARNED IN STATEMENT PERIOD .O1
ANNUAL PERCENTAGE YIELD EARNED - 00%
INTEREST PAID IN 2019 .04
CHECKS PAID
CHECK DATE REF | CHECK DATE REF | CHECK DATE REF
NUMBER AMOUNT PAID NUMBER | NUMBER AMOUNT PAID NUMBER | NUMBER AMOUNT PAID NUMBER
2350 1,623.34 0403 81486323 | * 2352 1,400.00 0415 84428957 |
* INDICATES A SKIP IN SEQUENTIAL CHECK NUMBERS
OTHER WITHDRAWALS AND CHARGES
DATE AMOUNT DESCRIPTION DATE AMOUNT DESCRIPTION
0324 19.00 CASEYS MONTROSE 0330 69.95 ZOTTERTHEPOTTER. CO
MONTROSE MN US 412-488-0121 PA US
0325 101.50 ATM 1300 BABCOCK BLVD E 0330 29.25 AMZN Mktp US*CI751
MN000606 DELANO MN Amzn.com/bil WA US
0326 13.50 TACO BELL #031015 0330 61.87 AUTOMATED WITHDRAWAL
BUFFALO MN US TARGET DEBIT CRD ACH TRAN
0327 11.95 CHECK ORDER FEE BUFFALO MN TARGET
HARLAND CHECK MN CHK ORDERS 0331 39.35 Sakura & Steak Hou
0327 6.00 HOLIDAY STATIONS 3 Buffalo MN US
WAVERLY MN US 0402 142,34 AUTOMATED WITHDRAWAL
0327 89.51 POS THE MARKETPLACE COMENITY PAY CS PHONE PYMT
60339401 ST. MICHAEL MN
0330 95.65 POS CUB FOODS #155095
03799001 BUFFALO MN

 

FOR BALANCE AND CHECKS PAID INFORMATION, DEPOSIT VERIFICATION, FUNDS TRANSFERS, AND OTHER CUSTOMER SERVICE,
VISIT US ONLINE AT TCFBANK.COM OR CALL 612-823-2265 (TWIN CITIES), 1-800-823-2265 (TOLL FREE), OR
1-800-343-6145 (HEARING IMPAIRED). YOU CAN ALSO DIRECT INQUIRIES TO THE ADDRESS SHOWN AT THE TOP OF THIS PAGE.
TCF CHARGES UP TO $37 FOR OVERDRAFTS AND RETURNED ITEMS. SEE REVERSE SIDE FOR MORE INFORMATION ABOUT
OVERDRAFTS.

tcfbank.cam
TCF NATIONAL BANK
1405 XENIUM LN N

y tctbank

PAGE 2 OF 3
STATEMENT DATE

 

 

PLYMOUTH MN 55441 04-22-20
9442058171
STATEMENT 2
2 79 93
ANDREA VICTORIA HANSON
OR DONOVAN LEE HANSON
516 2ND ST §S
MONTROSE MN 55363-5447
OTHER WITHDRAWALS AND CHARGES
DATE AMOUNT DESCRIPTION DATE AMOUNT DESCRIPTION
0402 423.75 AUTOMATED WITHDRAWAL 0413 159.10 AUTOMATED WITHDRAWAL
VZ WIRELESS VN E CHECK COMCAST CABLE
0403 45.96 SCHWANS HOME SERVI 0415 4.67 5-AH HERMEL FOOD 3
MARSHALL MN US TROY MI US
0406 103.00 ATM 555 HIWAY 55 E 0415 70.55 POS CUB FOODS #155095
181264 BUFFALO MN 03799001 BUFFALO MN
0406 118.50 POS CUB FOODS #155095 0416 26.25 HOLIDAY STATIONS 0
03799001 BUFFALO MN BUFFALO MN US
0406 98.82 AUTOMATED WITHDRAWAL 0416 12.87 HLU*Hulu 112547076
TARGET DEBIT CRD ACH TRAN HULU.COM/BIL CA US
BUFFALO MN TARGET 0417 67.44 SCHWANS HOME SERVI
0407 80.00 AUTOMATED WITHDRAWAL MARSHALL MN US
PSN*CITY OF MONT BILL PAYME 0417 1,473.09 AUTOMATED WITHDRAWAL
0413 20.00 PAYPAL *ROGERSROYA XCEL ENERGY-MN XCELENERGY
402-935-7733 CA US 0420 235.35 POS COSTCO WHSE #0648
0413 20.94 ROGERS WINES AND § 99064813 MAPLE GROVE MN
ROGERS MN US 0420 161.00 AUTOMATED WITHDRAWAL
0413 28.01 POS WALGREENS STORE 21495 14 WESTERN NATIONAL INS . PREM
99999999 ROGERS MN 0420 800.00 AUTOMATED WITHDRAWAL
0413 27.98 HOLIDAY STATIONS 0 Carlson WEB PAY
ST MICHAEL MN US 0420 1.50 AUTOMATED WITHDRAWAL
0413 100.00 ATM TCF PLYMOUTH Convenience Fee WEB PAY
57001730 PLYMOUTH MN 0420 52.85 AUTOMATED WITHDRAWAL
0413 26.35 POS USPS PO 26647003 TARGET DEBIT CRD ACH TRAN
99999999 MONTROSE MN BUFFALO MN TARGET
0413 107.32 AUTOMATED WITHDRAWAL 0422 10.73 WWE NETWORK 512225
TARGET DEBIT CRD ACH TRAN WATCH.WWE.CO NY US
ROGERS MN TARGET
0413 24.32 AUTOMATED WITHDRAWAL
TARGET DEBIT CRD ACH TRAN
ROGERS MN TARGET
DEPOSITS AND OTHER ADDITIONS
DATE AMOUNT DESCRIPTION DATE AMOUNT DESCRIPTION
0326 627.98 AUTOMATED DEPOSIT 0415 2,400.00 AUTOMATED DEPOSIT
W.E. NEAL SLATE QUICKBOOKS IRS TREAS 310 TAX REF
0331 1,423.25 AUTOMATED DEPOSIT 0415 1,399.58 AUTOMATED DEPOSIT
PATTERSON CO P/R PAYROLL PATTERSON CO P/R PAYROLL
0402 593.98 AUTOMATED DEPOSIT 0416 462.98 AUTOMATED DEPOSIT
W.E. NEAL SLATE QUICKBOOKS W.E. NEAL SLATE QUICKBOOKS
0409 593.98 AUTOMATED DEPOSIT 0422 201 INTEREST PAID
W.E. NEAL SLATE QUICKBOOKS

 

tcfbank.cam
PAGE 3 OF 3
9442058171

 

 

 

          

82930 7000.6
=

941,205837lF 02350

 

 

 

 

   

122920 70G0 ans

 

 

 

 

 

4/3/2020 2350 1,623.34 4/15/2020 2352 1,400.00
HOW TO BALANCE YOUR ACCOUNT

1. Check off in your check register each transaction shown on the front of this statement.

 

2. ENTER your ending balance from the front of your statement on this line: $

3. ADD any deposits or additions not shown on the statement, including ATM deposits:
$ $ $ $ $ Total Additions (+) $
Subtotal $

4. SUBTRACT any checks written or withdrawals made that are not shown on this statement,
such as bill payment withdrawais, automatic withdrawals, ATM withdrawals, check printing
charges, service fees, check card, and other transactions:

$ $ $ $ $
$ $ $ $ $ Total Subtractions (-)  $

This adjusted statement balance should agree with your check register balance $

IE YOUR ACCOUNT BALANCE AND ADJUSTED STATEMENT BALANCE DO NOT AGREE

Verify that all differences were corrected from your last month’s statement.
Check additions and subtractions in your checkbook.
. Make sure that you listed all of your outstanding checks and deposits.

Make sure you have recorded ail electronic transfers, automatic deposits or withdrawals, fees, interest deposits,
and all automatic bili payment and ATM activities and other transactions.

Compare the amount of each check and deposit with the amount recorded on this statement and in your checkbook.
6. Call us if you have a problem balancing your account.

INFORMATION CONCERNING YOUR CONSUMER CHECKING OR SAVINGS ACCOUNT STATEMENT

You Choose How TCF Handles Your Overdrafts. You can tell TCF if you do not want us to authorize and pay overdrafts on your consumer checking account for
your ATM and everyday debit card transactions. You can select or change this option by calling TCF Customer Service at 1-866-823-4472, or for hearing impaired (TDD)
1-800-343-6145. Be aware that TCF charges fees for paying your overdrafts, and, depending on your account type, if we return items without paying them. We can
change these fees at any time. For more information, call us at the number above, or see your account disclosures and the notice called What You Need to Know about
Overdrafis and Overdraft Fees. You can get this at any TCF branch or at tcfbank.com.

In Case of Errors or Questions About Your Electronic Transfers. If you think your statement or receipt is wrong or if you need more information about a transfer
on your statement or receipt, telephone us or write us at the phone number or address shown on the front of this statement as soon as you can. We must hear from
you no later than 60 days after we sent you the FIRST statement on which the suspected error or problem appeared. Give us the following information: 1) your name
and account number; 2) the dollar amount of the suspected error; and 3) a description of the error or the transfer you are unsure about, and explain as clearly as you
can why you believe it is an error or why you need more information. If you need more information, describe the item you are not sure about. We will investigate your
complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit your account for the amount you think is in error, so that
you will have the use of the money during the time it takes us to complete our investigation. This time period is extended to 20 business days if the error involves an
electronic funds transfer to or from your account within 30 days after the first deposit to the account.

In Case of Errors or Questions Not Involving Electronic Transfers. You must promptly examine your statement and notify us of any errors. For any errors that do
not involve electronic transfers, we must hear from you no later than 30 days after we sent you the FIRST statement on which the suspected error appeared. Give us
the information desired in the previous paragraph for us to investigate the suspected error. We will correct any error promptly. I TCF does not hear from you within the
30 day period, we are released from all liability for the transactions unless otherwise stated in your Account Contract.

Checking Your Preauthorized Credit Deposits. if you have arranged direct deposits to your checking or savings account at least once every 60 days from the same
person or company, you can check to see if the deposits were made by calling the phone number on the front of this statement.

Your Right to Stop Payment on Preauthorized Payments. If you have told us in advance to make regular payments out of your checking or savings account, you
can stop any of these payments. Call us at the telephone number or write us at the address shown on the front of this statement in time for us to receive your request
3 Business Days or more before the payment is scheduled to be made. If you call, we may also require you to put your request in writing and get it to us within 14 days
after you call. We will charge you a fee for each stap payment order you give.

BON >

a

CONSUMER BILLING RIGHTS SUMMARY FOR OVERDRAFT PROTECTION LINE OF CREDIT TRANSACTIONS

What to Do if You Think You Find a Mistake on Your Statement. If you think there is an error on your statement, write us on a separate sheet at the address listed
on the front of this statement. In your letter, give us the following information: 1) Account information: Your name and account number, 2) Dollar amount: The dollar
amount of the suspected error; 3) Description of the Problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a
mistake. You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the
amount in question. While we investigate whether or not there has been an error, the following are true:

* We cannot try to collect the amount in question, or report you as delinquent on that amount.

* The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake,

you will not have to pay the amount in question or any interest or other fees related to that amount.
* While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
* We can apply any unpaid amount against your spending limit.
